                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIO TORRES,                                     Case No. 16-cv-06607-SI
                                   8                       Plaintiff,
                                                                                           DISCOVERY AND SCHEDULING
                                   9                  v.                                   ORDER
                                  10     MIKE HANSEN, et al.,                              Re: Dkt. Nos. 50, 51, 54, 57
                                  11                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           This matter is now before the court for consideration of defendants’ motion to compel the

                                  14   further deposition of plaintiff and plaintiff’s motion to compel the production of documents by

                                  15   defendants. For the reasons discussed below, the court grants defendants’ motion to compel and

                                  16   denies plaintiff’s motion to compel. The court also grants the requested extensions of deadlines to

                                  17   file briefs.

                                  18
                                  19                                             BACKGROUND

                                  20           This is a pro se prisoner’s civil rights action under 42 U.S.C. § 1983 in which Mario Torres

                                  21   alleges claims arising out of his July 4, 2012 arrest by Concord police officers Mike Hansen and
                                       Daniel Smith, who came to Torres’ residence in response to a complaint about a domestic
                                  22
                                       disturbance. The court found cognizable claims against officers Hansen and Smith for unreasonable
                                  23
                                       search and seizure, false arrest, and false imprisonment. Docket No. 21. The court also found
                                  24
                                       cognizable a Monell claim against the Concord Police Department based on the alleged failure to
                                  25
                                       train and supervise officers, and failure to properly investigate police misconduct. See Docket No.
                                  26
                                       21.
                                  27

                                  28
                                   1                                               DISCUSSION

                                   2       A. Legal Standards

                                   3           In general, parties may obtain discovery regarding any matter, not privileged, that is

                                   4   “relevant to any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P.

                                   5   26(b)(1). Factors to consider include “the importance of the issues at stake in the action, the amount

                                   6   in controversy, the parties’ relative access to relevant information, the parties’ resources, the

                                   7   importance of the discovery in resolving the issues, and whether the burden or expense of the

                                   8   proposed discovery outweighs its likely benefit.” Id. Information need not be admissible in

                                   9   evidence to be discoverable. Id.

                                  10           A motion to compel a discovery response is appropriate when, for example, a deponent fails

                                  11   to answer a question at a deposition. See Fed. R. Civ. P. 37(a)(3)(B)(i). An “evasive or incomplete”

                                  12   answer is treated as a failure to answer. Fed. R. Civ. P. 37(a)(4). The movant must certify that it
Northern District of California
 United States District Court




                                  13   has in good faith conferred or attempted to confer with the party failing to make discovery in an

                                  14   effort to secure information or material without court action. Fed. R. Civ. P. 37(a)(1).

                                  15           A motion to compel a discovery response also is appropriate when “a party fails to produce

                                  16   documents or fails to respond that inspection will be permitted – or fails to permit inspection – as

                                  17   requested under Rule 34.” Fed. R. Civ. P. 37(a)(3)(B)(iv). As with other motions to compel, a

                                  18   motion to compel production of documents must include a certification that the movant has in good

                                  19   faith conferred or attempted to confer with the party who failed to produce documents. Fed. R. Civ.

                                  20   P. 37(a)(1).

                                  21
                                           B. Defendants’ Motion to Compel Further Deposition
                                  22
                                               Defendants move to compel plaintiff’s further deposition. Defendants show that defense
                                  23
                                       counsel deposed plaintiff for about four hours on August 20, 2018 before plaintiff prematurely ended
                                  24
                                       the deposition. From the deposition transcript excerpts submitted, it appears that the deposition was
                                  25
                                       contentious in several parts. Defense counsel attempted to ask Torres about the criminal case related
                                  26
                                       to his arrest, as well as criminal cases regarding his earlier and later arrests – matters that defendants
                                  27
                                       contend are relevant to potential defenses under Heck v. Humphrey, 512 U.S. 477 (1994), damages,
                                  28
                                                                                           2
                                   1   and plaintiff’s credibility. Torres would not answer some questions, made accusations that defense

                                   2   counsel worked for the district attorney’s office, and finally ended the deposition. RT 220-226.

                                   3   Defense counsel tried to move forward with the deposition and told Torres that, if he ended the

                                   4   deposition, defense counsel could ask for sanctions and the court would “be mad”; Torres responded

                                   5   with disdain. RT 220-21. Torres insisted that he would need a court order before he would continue.

                                   6   RT 224-25.

                                   7           Plaintiff argues in opposition to the motion to compel that he did not receive proper notice

                                   8   of his deposition. This argument fails because he waived any objection he had by failing to timely

                                   9   object to the alleged lack of proper notice. See Fed. R. Civ. P. 32(d)(3)(B). He could have objected
                                       on the day of the deposition or promptly sought a protective order, but did neither and instead waited
                                  10
                                       until three months after the deposition occurred to first mention this objection.
                                  11
                                               Plaintiff’s apparent belief that the court had denied permission for him to be deposed is
                                  12
Northern District of California
 United States District Court




                                       wrong. In the scheduling order filed April 16, 2018, the court denied defendants’ request to depose
                                  13
                                       plaintiff as “unnecessary” because the court “already gave them permission to take plaintiff’s
                                  14
                                       deposition.” Docket No. 36 at 1. The court has not denied defendants permission to conduct
                                  15
                                       plaintiff’s deposition.
                                  16
                                               Plaintiff argues that he was unfamiliar with some documents shown to him at his deposition.
                                  17
                                       Even if true, this did not provide a basis to terminate the deposition. He simply could have said he
                                  18
                                       was unfamiliar with the document(s).
                                  19
                                               Plaintiff’s contention that the deposition was “disrespectful” and “hostile” is belied by the
                                  20
                                       deposition transcript.     The transcript shows plaintiff to have been an uncooperative and
                                  21
                                       argumentative witness, rather than a witness subject to disrespectful questioning. See, e.g., Torres
                                  22
                                       Depo., RT 151-57, 220-21. If plaintiff thought the questioning attorney was being disrespectful, he
                                  23
                                       could have made an objection at the deposition. The court notes that plaintiff did not state at the
                                  24
                                       deposition that he was terminating the deposition because of the tone of counsel’s questions; rather,
                                  25
                                       it appears that he terminated the deposition because he thought the questioning attorney was acting
                                  26
                                       on behalf of the district attorney.
                                  27

                                  28
                                                                                         3
                                   1          Upon due consideration, defendants’ motion to compel the further deposition of plaintiff is

                                   2   GRANTED. Docket No. 50.1 Plaintiff must appear for his further deposition at the time and place

                                   3   noticed by defendants, who are to coordinate scheduling with the appropriate officials at plaintiff’s

                                   4   place of incarceration. The court will not limit or authorize particular areas of questioning to be

                                   5   covered at the further deposition. The questioning should comport with the limits on the scope of

                                   6   discovery in Rule 26(b). The court also will not impose a time limit for the further deposition.

                                   7   Defendants can depose plaintiff as long as reasonably necessary to obtain responses to their

                                   8   questions. Defendants shall mail a copy of the deposition transcript to plaintiff when they receive

                                   9   the transcript from the court reporter.      Although the court understands that defendants are
                                       constrained by prison officials’ scheduling needs, the court encourages defendants to take
                                  10
                                       reasonable steps to try to schedule the further deposition to occur by the end of 2018.
                                  11
                                              In the interest of avoiding further disputes about the deposition when it resumes, the court
                                  12
Northern District of California
 United States District Court




                                       offers a few thoughts. First, if plaintiff believes there is an impropriety in the notice for the
                                  13
                                       deposition or the tone of defense counsel’s questions, he can make an objection at his further
                                  14
                                       deposition. A party may make an objection on the record “whether to evidence, to a party’s conduct,
                                  15
                                       to the officer’s qualification, to the manner of taking the deposition, or to any other aspect of the
                                  16
                                       deposition,” Fed. R. Civ. P. 30(c)(2). Even if he does make such objections, however, the
                                  17
                                       “examination still proceeds” and the “testimony is taken subject to any objection.” Id.
                                  18
                                              Second, plaintiff may refuse to answer a question to preserve a privilege, such as the
                                  19
                                       privilege against self-incrimination. See Fed. R. Civ. P. 30(d)(3). He is cautioned that that invoking
                                  20
                                       the privilege against self-incrimination has a different impact in a civil case (such as this one) than
                                  21
                                       in a criminal case. An adverse inference may be drawn in a civil case from the invocation of the
                                  22
                                       privilege against self incrimination. See Baxter v. Palmigiano, 425 U.S. 308, 318-19 (1976). Also,
                                  23
                                       a person who invokes the self-incrimination privilege may not be permitted to testify or submit
                                  24
                                       declarations on matters as to which the privilege was claimed, if doing so would prejudice the
                                  25

                                  26   1
                                        Plaintiff’s motion for an extension of the deadline to oppose the motion to compel and defendants’
                                       motion for an extension of the deadline to file a reply are GRANTED. Docket Nos. 54, 57. The
                                  27   opposition and reply that were filed are deemed to have been timely filed and have been considered
                                  28   by the court in ruling on the motion to compel.

                                                                                         4
                                   1   opposing party. See Nationwide Life Ins. Co. v. Richards, 541 F.3d 903, 910-11 (9th Cir. 2008).

                                   2          Third, although no sanctions will be awarded today, the parties are reminded that the court

                                   3   can impose monetary and non-monetary sanctions on a party who disobeys court orders, files

                                   4   frivolous documents, and/or fails to cooperate in discovery. See Fed. R. Civ. P. 11, 37(d). The non-

                                   5   monetary sanctions that can be imposed on an offending party include the following: the party may

                                   6   be disallowed from presenting some or all documents at trial and in opposition to a summary

                                   7   judgment motion; the party may be disallowed from presenting testimony and declarations at trial

                                   8   and in opposition to a summary judgment motion; defendants as to whom a plaintiff refuses to

                                   9   provide discovery may be dismissed; and claims/defenses as to which the party refuses to provide
                                       discovery may be dismissed.
                                  10

                                  11
                                          C. Plaintiff’s Motion to Compel Document Production
                                  12
Northern District of California
 United States District Court




                                              Plaintiff moves to compel production of four categories of documents from defendants. The
                                  13
                                       record shows that plaintiff served a document production request on defendants, and that defendants
                                  14
                                       served on plaintiff a written response and produced 96 pages of documents as well as CDs
                                  15
                                       containing photos and recorded audio.
                                  16
                                              Plaintiff’s motion to compel the production of documents is DENIED for two reasons.
                                  17
                                       Docket No. 51. First, plaintiff fails to show that the four categories of documents for which he seeks
                                  18
                                       an order compelling production are covered by the document production request he earlier served
                                  19
                                       on defendants. A motion to compel production of documents can only be made when there has been
                                  20
                                       a failure to voluntarily produce the documents; without a showing that the moving party actually
                                  21
                                       requested the documents, the court cannot determine that the nonmoving party has failed to comply
                                  22
                                       with his or her discovery obligations. Second, plaintiff did not meet and confer with defense counsel
                                  23
                                       about defendants’ response to the document production request before filing his motion to compel.
                                  24
                                       Plaintiff’s statements in his deposition do not qualify as a good faith effort to meet and confer
                                  25
                                       because they were not directed at defendants’ discovery response and instead were generalized
                                  26
                                       complaints about being denied discovery by anyone not on his side in his criminal cases. See, e.g.,
                                  27
                                       RT 215 (“You know, honestly, I don’t know what the hell I was – the way you guys got going
                                  28
                                                                                         5
                                   1   because per county policy, I’ve been denied any and all discovery.”), 217 (“If you want to know

                                   2   about any alleged crimes, then look at the public record because I’ve been trying to get it for five

                                   3   years.”); 218 (same); 220 (same).

                                   4

                                   5                                              CONCLUSION

                                   6           To summarize the rulings in this order: Defendants’ request to compel plaintiff’s further

                                   7   deposition is GRANTED. Docket No. 50. Plaintiff’s motion for an extension of the deadline to

                                   8   oppose the motion to compel and defendants’ motion for an extension of the deadline to file a reply

                                   9   are GRANTED. Docket Nos. 54, 57. Plaintiff’s motion to compel the production of documents is

                                  10   DENIED. Docket No. 51.

                                  11           The court now sets the following briefing schedule for dispositive motions: Defendants must

                                  12   file and serve a motion for summary judgment no later than thirty days after the conclusion of the
Northern District of California
 United States District Court




                                  13   further deposition of plaintiff. Plaintiff must file and serve on defense counsel his opposition to the

                                  14   motion for summary judgment within thirty days of receiving the motion for summary judgment.

                                  15   Defendants must file and serve their reply, if any, within fourteen days of receiving plaintiff’s

                                  16   opposition. If defendants do not intend to file a motion for summary judgment, they must file and

                                  17   serve a notice to that effect within thirty days after the conclusion of the further deposition of

                                  18   plaintiff.

                                  19           The CDCR’s inmate-locator website indicates that plaintiff’s “parole eligible date” is

                                  20   January 2019. Although the court generally prefers that the parties press forward with diligence

                                  21   toward resolution of an action, there are some scheduling difficulties that can be avoided if a plaintiff

                                  22   is not in custody that might overcome that preference when the plaintiff’s release appears imminent.

                                  23   If the parties jointly agree to stay this action until plaintiff’s release from custody, they may submit

                                  24   a stipulation for the court’s consideration.

                                  25           IT IS SO ORDERED.

                                  26   Dated: November 7, 2018

                                  27                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  28                                                     United States District Judge
                                                                                          6
